DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brok et al. (US 2015/0115698).
Regarding independent claim 1, Brok discloses a braking system for a motor vehicle (see Abstract, FIGS. 1-3), comprising: at least one brake pressure source (see FIG. 2, master cylinder attached to brake booster (6)) and at least one wheel brake (3), wherein the at least one wheel brake is fluidically connected to the at least one brake pressure source via several brake pressure control devices (9, 10), which are fluidically connected in parallel (see FIG. 2), wherein each of the brake pressure control devices has at least one pressure build-up valve (A) (see Annotated FIG. 2, below) designed as a currentless open switching valve (see Annotated FIG. 2, below, valve (A) is depicted as being biased toward the open valve position opposite the force of a current-operated solenoid) and at least one pressure reduction valve (B) (see Annotated FIG. 2, below) designed as a currentless closed switching valve (see Annotated FIG. 2, below, valve (B) is depicted as being biased toward the closed valve position opposite the force of a current-operated solenoid), and that the brake pressure control devices are fluidically connected to the at least one brake pressure source via a common valve device (11), wherein the valve device always fluidically connects one of the brake pressure control devices to the at least one brake pressure source (see FIG. 2, first position valve connects device (9); see FIG. 3, second position of valve connects device (10)), wherein the brake pressure control devices comprise two brake pressure control devices (9, 10), wherein the valve device (11) is fluidically connected to the at least one brake pressure source (6) on the input side (see FIG. 2) and to a first of the brake pressure control devices (9) and a second of the brake pressure control devices (10) on the output side (see FIG. 2).
Brok does not disclose that the brake pressure control devices comprise at least three brake pressure control devices, and the valve device is multistage, wherein a first stage of the valve device is fluidically connected to the at least one brake pressure source on the input side and to the first brake pressure control device and a second stage of the valve device on the output side, and the second stage of the valve device is connected to the first stage of the valve device on the input side and to the second brake pressure control device and a third of the brake pressure control devices on the output side.
However, a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” (See MPEP 2144.04.B) (citing in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  In the present case, it would have been obvious to duplicate the second brake pressure control device, such that there are three pressure control devices, and to duplicate the valve device, such that there is a multi-stage valve device to provide an additional layer of redundant operation of the see e.g. ¶ 0018) that ensures continued operation of the brake system in the event of a power or other failure of the first pressure control device and/or second pressure control device.


    PNG
    media_image1.png
    527
    743
    media_image1.png
    Greyscale


Regarding claim 2, Brok discloses that the at least one pressure build-up valve and the at least one pressure reduction valve are assigned to a brake circuit (see Annotated FIG. 2, above) and each of the brake pressure control devices has at least one further pressure build-up valve (C) and at least one further pressure reduction valve (D), which are assigned to a further brake circuit (see Annotated FIG. 2, above), wherein the brake circuit and the further brake circuit, fluidically independently of one another, are fluidically connected to the at least one brake pressure source via the valve device (see FIG. 2, connected via independent lines (22)).
see Annotated FIG. 2, above), and a further wheel brake (3) is fluidically connected to the brake pressure source via the further brake circuit of the brake pressure control devices (see FIG. 2, above).
Regarding claim 4, Brok discloses that for each of the brake pressure control devices, the pressure reduction valve is fluidically connected to the at least one brake pressure source via an isolation valve (E) of the respective brake pressure control device, and the pressure reduction valve is fluidically connected to the at least one brake pressure source via a further isolation valve (F) of the respective brake pressure control device (see Annotated FIG. 2, above).
Regarding claim 5, Brok discloses that each of the brake pressure control devices has at least one brake pump (G, H), the intake side of which is fluidically connected to the wheel brake via the respective pressure reduction valve (see Annotated FIG. 2, above), and the pressure side of which is fluidically connected to the wheel brake via the respective pressure build-up valve (see Annotated FIG. 2, above).
Regarding claim 6, Brok discloses that the pressure side of the brake pump is fluidically connected to the brake pressure source via the isolation valve (E), and the intake side of the brake pump is fluidically connected to the brake pressure source via the further isolation valve (F) (see Annotated FIG. 2, above).
Regarding claim 7, Brok discloses that the brake pressure control devices are connected to different electrical circuits (30, 31) (see FIG. 4), wherein the valve device switches from the first brake pressure control device to a second of the brake pressure control devices in the absence of current in a first of the electrical circuits assigned to a first of the brake pressure control devices (see ¶ 0037).
Regarding claim 9, Brok discloses that the brake pressure control devices are present as equivalent parts (see FIG. 2).
see Abstract, ¶¶ 0033-0035), comprising: a braking system (4), wherein the braking system has at least one brake pressure source (see FIG. 2, master cylinder attached to brake booster (6)) and at least one wheel brake (3), wherein the at least one wheel brake is fluidically connected to the at least one brake pressure source via several brake pressure control devices (9, 10), which are fluidically connected in parallel (see FIGS. 1-2), wherein each of the brake pressure control devices has at least one pressure build-up valve (A) (see Annotated FIG. 2, above) and at least one pressure reduction valve (B) (see Annotated FIG. 2, above), and that the brake pressure control devices are fluidically connected to the at least one brake pressure source via a common valve device (11), wherein the valve device always fluidically connects one of the brake pressure control devices to the at least one brake pressure source (see FIG. 2, first position valve connects device (9); see FIG. 3, second position of valve connects device (10)).
Regarding claim 11, Brok discloses that the wheel brake is fluidically connected to the brake pressure source via the brake circuit of the brake pressure control device (see Annotated FIG. 2, above), and a further wheel brake (3) is fluidically connected to the brake pressure source via the further brake circuit of the brake pressure control devices (see FIG. 2, above).
Regarding claim 12, Brok discloses that for each of the brake pressure control devices, the pressure reduction valve is fluidically connected to the at least one brake pressure source via an isolation valve (E) of the respective brake pressure control device, and the pressure reduction valve is fluidically connected to the at least one brake pressure source via a further isolation valve (F) of the respective brake pressure control device (see Annotated FIG. 2, above).
Regarding claim 13, Brok discloses that for each of the brake pressure control devices, the pressure reduction valve is fluidically connected to the at least one brake pressure source via an isolation valve (E) of the respective brake pressure control device, and the pressure reduction valve is see Annotated FIG. 2, above).
Regarding claim 14, Brok discloses that each of the brake pressure control devices has at least one brake pump (G, H), the intake side of which is fluidically connected to the wheel brake via the respective pressure reduction valve (see Annotated FIG. 2, above), and the pressure side of which is fluidically connected to the wheel brake via the respective pressure build-up valve (see Annotated FIG. 2, above).
Regarding claim 15, Brok discloses that each of the brake pressure control devices has at least one brake pump (G, H), the intake side of which is fluidically connected to the wheel brake via the respective pressure reduction valve (see Annotated FIG. 2, above), and the pressure side of which is fluidically connected to the wheel brake via the respective pressure build-up valve (see Annotated FIG. 2, above).
Regarding claim 16, Brok discloses that each of the brake pressure control devices has at least one brake pump (G, H), the intake side of which is fluidically connected to the wheel brake via the respective pressure reduction valve (see Annotated FIG. 2, above), and the pressure side of which is fluidically connected to the wheel brake via the respective pressure build-up valve (see Annotated FIG. 2, above).
Regarding claim 17, Brok discloses that the pressure side of the brake pump is fluidically connected to the brake pressure source via the isolation valve (E), and the intake side of the brake pump is fluidically connected to the brake pressure source via the further isolation valve (F) (see Annotated FIG. 2, above).
Regarding claim 18, Brok discloses that the pressure side of the brake pump is fluidically connected to the brake pressure source via the isolation valve (E), and the intake side of the brake pump see Annotated FIG. 2, above).
Regarding claim 19, Brok discloses that the pressure side of the brake pump is fluidically connected to the brake pressure source via the isolation valve (E), and the intake side of the brake pump is fluidically connected to the brake pressure source via the further isolation valve (F) (see Annotated FIG. 2, above).
Regarding claim 20, Brok discloses that the pressure side of the brake pump is fluidically connected to the brake pressure source via the isolation valve (E), and the intake side of the brake pump is fluidically connected to the brake pressure source via the further isolation valve (F) (see Annotated FIG. 2, above).
Response to Arguments
Applicant's arguments filed 26-Aug-2021 have been fully considered but they are not persuasive. 
Regarding independent claim 1, Applicant argues that “Brok does not teach or suggest that the pressure build up valves and pressure reduction valves are currentless open switching valves and currentless close switching valves.” (See Amendment, page 9).  To the contrary, Figure 2 of Brok depicts currentless open switching valves (A) and currentless close switching valves (B).  
As shown in Figure 2, the valve (A) has two positions, the left half of the valve being an open position as depicted by the through arrow and the right half being a closed position as depicted by the broken line.  Furthermore, the spring (left hand side of valve) biases the valve such that the open position (through arrows) connects the hydraulic lines when no current is applied by the solenoid (see solenoid located on right-hand side of valve).  When current is applied, the valve is switched leftward such that the valve closes the connection (i.e. the right-half of the valve with broken lines connects the fluid lines).  
see solenoid located on right-hand side of valve).  When current is applied, the valve is switched leftward such that the valve opens the connection (i.e. the right-half of the valve with through arrows connects the fluid lines).  
Applicant further argues that the Office has “failed to cite a particular legal decision with a particular set of facts to compare to the present invention” (see Amendment, page 10).  The MPEP explicitly recognizes the legal precedent that establishes that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” (See MPEP 2144.04.B) (citing in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  Additionally, the MPEP explicitly recognizes that mere duplication of parts is an “[example] directed to [a] common practice[] which the court has held normally require[s] only ordinary skill in the art and hence [is] considered [a] routine expedient.” (See MPEP 2144.04).  
 In the present case, there is no structural difference between the second brake pressure control device disclosed in Brok et al. (US 2015/0115698) and the second or third brake pressure control device disclosed in the specification of the present application and recited in claim 1 of the present application. 
Furthermore, the purpose of the second brake pressure control device of Brok and the third pressure control device of the present application is the same – both provide redundancy in the event of failure of another brake pressure control device (see Brok, ¶ 0018; present application, page 6, lines 7-23).  As such, the purpose of the third brake pressure control device of the present application is identical to the purpose of the second brake pressure control device disclosed in Brok.  As such, the third brake pressure control device does not provide any critical or unexpected result.  
See Amendment, page 10).  No such reliance has been made.  To the contrary, the rationale for duplicating the “it would have been obvious to duplicate the second brake pressure control device, such that there are three pressure control devices, and to duplicate the valve device, such that there is a multi-stage valve device to provide an additional layer of redundant operation of the brake system.”  Brok explicitly recognizes that the second brake pressure control device provides a fail operational redundant brake system (see ¶¶ 0008, 0011, 0018).  Thus, the rationale for duplication relies on the explicit disclosure of Brok.  
Lastly, Applicant has failed to show any criticality beyond the disclosure of Brok and has failed to show any unexpected results.  As such, the prima facie case of obviousness has not been rebutted.  
Applicant provides no arguments regarding claims 10-20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
September 29, 2021